UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6969


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAESHIO RICE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:04-cr-00323-WDQ-3; 1:07-cv-03312-WDQ)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raeshio Rice, Appellant Pro Se.     Steven Hale Levin, Assistant
United States Attorney, Jason M. Weinstein, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raeshio         Rice    seeks      to    appeal        the   district    court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                               The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2000).

A    certificate      of    appealability            will    not        issue   absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2000).           A    prisoner       satisfies      this

standard   by    demonstrating          that       reasonable       jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently           reviewed       the   record    and

conclude      that    Rice        has   not        made     the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and    argument         would    not     aid   the   decisional

process.

                                                                                 DISMISSED




                                              2